DETAILED ACTION
Claims 1-6 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
NPL #16 could not be found, so could not be considered.  Accordingly, it has been lined through.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 10 of copending Application No. 16/364,846 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 1 and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 states, in part, that it is
“A method for operating a database management system, comprising: 
a source database and a target database; 
a database management system being configured for asynchronously replicating data changes of the source database to the target database, the database management system: 
<various steps follow>”
(italics added)

A claim that attempts to cover both a system and method for using a system is directed to a hybrid of two statutory classes, and such hybrid claims are indefinite under 35 USC 112 when the claim would raise questions as to when it has been infringed.  See IPXL Holdings v. Amazon.com, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).

Claim preambles have the capability to limit claim scope, but whether a preamble actually does so is based on several factors, such as when the preamble is drafted in Jepson claim form, reference in the preamble for antecedence, when criticality of additional structure/acts is identified by the specification as a whole or the preamble is otherwise necessary to understand the meaning of terms in the body of the claim.  Catalina Mktg. Intl’ v. Coolsavings.com, 289 

The purported method claim appears to be attempting to cover both the system being used and its manner of use, and it would be unclear if a seller of a system that is designed to allow the definition, creation, querying, updating, and administration of one or more databases would be liable for contributory infringement if the software is later implemented and used in the fashion claimed.  

In an alternative interpretation, because the phrase “the database management system” is followed by a colon, one could speculate that this was the intended transitional point between preamble and body.  However, treating the phrase “the database management system” as the point of transition raises its own problems.  Under this alternative, the preamble would be given patentable weight because of antecedent basis of the phrase “the target database.”  However, the phrase “the database management system” is prefaced by two statements of “a database management system” and it is unclear as to which one “the database management system” refers.  Also, transition points between preamble and body require a transitional phrase.  Here, that phrase is “comprising” but that is found in the first line of the originally filed claim, whereas the colon is on the fourth line.  Thus, the claim structure as a whole suggests that this was not the proper point of division between preamble and body, but even if it were, it would still raise questions of indefiniteness on different grounds.

only applied to the independent claims; see further rejections below regarding claim 2, and all claims dependent upon claim 2.

Claim 1, and all claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
If the claim is literally interpreted as drafted, then the supposed “method” is both a collection of source and target databases that is configured with some intended use in mind, whereas a “database management system” is a series of operative steps per se.  

This is contrary to applicants’ express definition of the phrase “database management system” which requires that it is software and/or hardware, not a process per se.  Since the claim is drafted in apparent contradiction to applicants’ express definition, what it claims is unsupported by the written description.

Claim 2 and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and all claims dependent therefrom are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 2 depends upon claim 1.

Claim 1 is currently subject to 112 2nd due to textual ambiguity as to what constitutes a database, and what constitutes a method.  Whichever interpretation is used, the claim text raises further issues under 35 USC 112.  

Claim 1 requires “delaying execution of the requested statement…”  Moreover, claim 2 contains a conditional statement where the condition is “determining if the statement specifies a database query of the first type or the second type.”  Upon the determination being the “first type” the result includes “skipping the delay step.”

nd.  

This level of indefiniteness, on top of that raised for claim 1, renders the claim scope too uncertain to apply prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Shelat et al. (US 7,65,668 B1) hereinafter Shelat
With respect to claim 1, Shelat discloses. A method (Col 2 lines 12-14, methods) for operating a database management system, comprising: 
a source database and a target database (Fig. 1, P-replicas and non-primary replicas); 
a database management system (Col 16 lines 49-62, esp. line 59-61, although preferred embodiment is distributed hierarchical file system, non-preferred embodiment is distributed database environment which replicates rows or tables) being configured for asynchronously 
 receiving a request to perform a statement, the statement being a database statement (Fig. 4 shows logs tracking file system transactions.  Inferentially, in DBMS environment, the commands are database statements); 
identifying the most recently committed one of a plurality of transactions having been committed in the source database before the receiving of the request (Summary Col 3 lines 14-30 explains version numbers of target and expect version number of update used; where a higher number is received, it is understood that intervening committed transactions were executed against the data object and received number – 1 is the actual most recent update.  The example given is that secondary replication has version number 20 and the received update indicates version number 24, so versions 21-23 are requested from the primary replica.); 
repeatedly identifying the one of the plurality of transactions having been replicated most recently to the target database (Per Fig. 4, the expected number is the number.  Per Instant Written Description [0015], the instant application’s scope of a “repetition” encompasses 0 or 1 instances – in this case, it reads on “0” repetitions); 
delaying execution of the requested statement in the target database until an evaluation of the repeatedly identified most recently replicated transaction returns that the identified most recently committed transaction has been replicated to the target database (Col 8 lines 45-61, esp. lines 55-61, if cumulative missed updates corresponding to missing version numbers are being requested, then the recent updated if presumptively not applied (since it might corrupt data to do so)); 


With respect to claim 6, the text of the claim is substantially similar to that of claim 1, and is mapped accordingly.  Additionally, Shelat discloses processors and computer-readable storage media with program instructions for execution by the processors (Abstract, processors and memory couple to processors with instructions.)

Further Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any commercially sold programmed computer (hereinafter Any Computer).  An example of this is the Dell Latitude D600, with evidence of its features shown in Dell Latitude D600 (https://www.dell.com/downloads/us/products/latit/d600_spec.pdf) hereinafter D600Spec
With respect to claim 20, Any computer was A database management system (per Written Description [0018].  Operability of a computer requires the ability to use software and/or hardware to allow the definition, creation, querying, and updating of locations in RAM.  Devices that are commercially sold as computers additionally provide access to mass storage.  D600Spec permits both) comprising: 

a target database (per Written Description [0015].  D600Spec System:Hard Disk Drives shows mass storage.  D600Spec System: Operating System Versions Available show Windows XP as an available operating system.  Windows XP provided user access via WinFS, and also required hard disks to be formatting to NTFS.  Both flavors of file systems are a “collection of electronic information that is organized on a non-volatile storage in the form of a particular, defined data structure (WinFS: tree.  NTFS: per NTFS specification) which supports or is optimized for data retrieval by a particular type of database query (WinFS supports dos commands, NTFS supports access to particular blocks)); 
a database management computer system for operating a database management system, the computer system comprising: 
one or more computer processors (any computer inherently has processors.  D600Spec System:Processors discloses processors), one or more computer-readable storage media (as above regarding RAM), and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions being configured (Any installed software is a configuration of the hardware via instructions.  D600Spec System:Operating System Versions Available shows computer has program instructions) for <all remaining text is directed to the intended use of the configuration rather than describing the configuration itself, and carries no patentable weight in an apparatus claim.>

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Applicants are reminded that a TD would not serve to avoid the provisional double patenting rejection in claim 1, since it is a provisional statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        13 Mar 21